 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                             SOUTHERN DISTRICT OF CALIFORNIA
10
11   BRIAN LUNDSTROM,                                       CASE NO.: 3:18-cv-02856-GPC-MSB
12                                         Plaintiff,
                                                            ORDER GRANTING MOTION FOR
13   v.                                                     LEAVE TO FILE AN AMENDED
                                                            COMPLAINT
14   CARLA YOUNG, an individual;
     LIGAND PHARMACEUTICALS, INC.;
15                                                          [DKT. No. 17]
     LIGAND PHARMACEUTICALS, INC.
16   401(k) PLAN; and DOES 1 through 20,
     inclusive,
17
                                        Defendants.
18
19
               Before the Court is a motion for leave to file a first amended complaint, filed by
20
     Plaintiff Brian Lundstrom (“Plaintiff”). ECF No. 17. On May 17, 2019, Defendant
21
     Ligand Pharmaceuticals filed an opposition to the motion. ECF No. 29. On May 20,
22
     2019, Defendant Carla Young also filed an opposition to the motion. ECF No. 31. Upon
23
     review of the moving papers, the Court GRANTS the motion for leave to amend.
24
          I.      Background
25
               On December 20, 2018, Plaintiff filed his complaint against Defendants Ligand
26
     Pharmaceuticals and Ms. Carla Young (collectively, “Defendants”). ECF No. 1.
27
28

                                                        1
                                                                                 3:18-cv-02856-GPC-MSB
 1   Defendants each filed independent motions to dismiss the complaint on March 11 and
 2   March 12, 2019. ECF Nos. 6 and 7.
 3            On April 5, 2019, Plaintiff’s counsel contacted counsel for Ms. Young and Ligand
 4   to seek their consent to a proposed Motion for Leave to File an Amended Complaint.
 5   Declaration Paul D. Woodard, ¶ 5, 6. Both Ms. Young and Ligand declined to consent to
 6   this proposed motion. Decl. Woodard ¶ 6. Plaintiff now seeks an order permitting him to
 7   file this proposed First Amended Complaint.
 8      II.      Legal Standard
 9            Rule 15(a) of the Federal Rules of Civil Procedure states that, after the initial
10   period for amendments as of right, pleadings may only be amended by leave of court,
11   which “[t]he court shall freely give when justice so requires.” Fed. R. Civ. P. 15(a)(2).
12   Courts commonly use four factors to determine the propriety of a motion for leave to
13   amend: bad faith, undue delay, prejudice to the opposing party, and futility of
14   amendment. Ditto v. McCurdy, 510 F.3d 1070, 1078-79 (9th Cir. 2007); Loehr v.
15   Ventura Cnty. Cmty. Coll. Dist., 743 F.2d 1310, 1319 (9th Cir. 1984); Howey v. United
16   States, 481 F.2d 1187, 1190 (9th Cir. 1973). “When weighing these factors . . . all
17   inferences should be made in favor of granting the motion to amend.” Hofstetter v.
18   Chase Home Fin., LLC, 751 F. Supp. 2d 1116, 1122 (N.D. Cal 2010) (citing Griggs v.
19   Pace Am. Grp., Inc., 170 F.3d 877, 880 (9th Cir. 1999)).
20      III.     Discussion
21            Plaintiff argues that this Court should grant his motion for leave to file an amended
22   complaint because such motions are granted liberally. Because the proposed
23   amendments have been brought in a timely manner – before any discovery has taken
24   place and prior to even the publication of a scheduling order, Plaintiff contends the
25   proposed amendments are not prejudicial. Plaintiff also submits that Defendants’
26   arguments about litigation costs are generally insufficient to prove prejudice. He further
27   argues that his proposed amendments are not brought in bad faith, that Defendants’
28

                                                      2
                                                                                 3:18-cv-02856-GPC-MSB
 1   futility arguments are more suited for a motion to dismiss rather than the motion at hand,
 2   and that the proposed amendments achieve judicial economy.
 3         Neither Ligand nor Ms. Young argue that Plaintiff’s motion was unduly delayed.
 4   However, Ms. Young posits that Plaintiff requests amendment in bad faith – and in
 5   furtherance of an attempt to increase costs of litigation and induce settlement. In support
 6   of this contention, Ms. Young argues that the amendments do not sufficiently address the
 7   motion to dismiss. Both defendants also implore the Court to deny the motion under
 8   futility and prejudice. Ligand argues that the amendment would be futile for two reasons:
 9   (1) the Rooker-Feldman doctrine bars the claim; and (2) the matter does not lend itself to
10   a plausible claim for relief since option holders are not owed a fiduciary duty in the first
11   place. Similarly, Ms. Young argues that Plaintiff’s amendment is rendered futile by (1)
12   application of Rooker-Feldman and (2) lack of personal jurisdiction. Finally, Ligand
13   argues that the proposed amendment is prejudicial as it would require Ligand to expend
14   significant resources in litigation. In asking the Court to consider the Motion to Dismiss
15   first, Ligand avers that it can save resources that would otherwise be spent on re-filing
16   and litigating another motion. Ms. Young likewise argues that litigation costs would be
17   prejudicial. She points out that despite years of litigation in Texas, she now faces the
18   possibility of an inconsistent ruling from this Court.
19             A. Undue Delay
20         Because Ligand nor Ms. Young argue that Plaintiff’s motion was unduly delayed –
21   and because the litigation is in its nascent stages – the Court finds that there is no
22   showing of undue delay.
23             B. Bad Faith
24         The Ninth Circuit has previously found that bad faith exists where the moving
25   party intends to harass the non-moving party or otherwise disrupt litigation. Leon v. IDX
26   Sys. Corp., 464 F.3d 951, 961 (9th Cir. 2006). In other words, a party acts in bad faith
27   where, for example, “the plaintiff merely is seeking to prolong the litigation by adding
28   new but baseless legal theories,” See Griggs v. Pace AM. Grp., Inc., 170 F.3d 877, 881

                                                    3
                                                                                3:18-cv-02856-GPC-MSB
 1   (9th Cir. 1999) (citations omitted), or when plaintiffs attempt to use the amendment to
 2   change the warrantlessly change the nature or venue of the case, see Sorosky v.
 3   Burroughs Corp., 826 F.2d 794, 805 (9th Cir. 1987). Plaintiff also proffers that
 4   “examples of bad faith have included – but are not limited to – instances in which a party
 5   makes a claim without alleging any newly discovered facts, makes a tactical decision to
 6   omit a claim to avoid summary judgment, or includes a claim to harass or burden the
 7   other party.” Stearns v. Select Comfort Retail Corp., 763 F. Supp. 2d 1128, 1159 (N.D.
 8   Cal. 2010).
 9         Ms. Young postulates that Plaintiff’s sole purpose of filing his Complaint before
10   this Court “is to increase the costs of litigation for Ms. Young so that she is forced to
11   enter into a global settlement with Plaintiff to resolve the disputes between the Parties
12   before the Texas Court.” ECF No. 31 at 21. Moreover, Ms. Young believes that the
13   request for leave to amend underscores “bad faith dilatory tactics” on the basis that the
14   proposed amendments do not sufficiently address the four legal reasons for dismissal
15   articulated in Ms. Young’s Motion to Dismiss. ECF No. 31 at 21.
16         The Court finds no basis to conclude that a bad faith motive underlies Plaintiff’s
17   request to amend. It appears that Plaintiff aims to amend the complaint to “add an
18   additional cause of action against Ligand for breach of fiduciary duty.” ECF No. 17 at 9.
19   Plaintiff also seeks to provide “additional factual details to address issues raised in Ms.
20   Young’s Motion to Dismiss.” Id. As such, the Court finds agrees that the proposed FAC
21   is being offered for valid purposes and does not simply constitute an effort to prolong
22   disrupt or prolong litigation.
23             C. Futility
24         While Courts can freely grant leave to amend under Rule 15, the Court may also
25   deny leave for futility on a discretionary basis when a proposed amendment lacks a
26   cognizable legal basis. See Shermoen v. United States, 982 F.2d 1312, 1319 (9th Cir.
27   1992). Amendments can be considered futile when “no set of facts can be proved under
28   the amendment to the pleadings that would constitute a valid and sufficient claim or

                                                   4
                                                                               3:18-cv-02856-GPC-MSB
 1   defense.” Missouri ex rel. Koster v. Harris, 849 F.3d 646, 656 (9th Cir. 2017) (internal
 2   quotation omitted). Examples of futile amendments include those that are “duplicative of
 3   existing claims” or “patently frivolous.” Murray v. Schriro, 745 F.3d 984, 1015 (9th Cir.
 4   2014) (alteration omitted).
 5         Denial of leave to amend for futility is rare since Courts typically defer
 6   consideration on the merits until after an amended pleading has been filed. See, e.g.,
 7   Green Valley Corp. v. Caldo Oil Co., No. 09-CV-04028-LHK, 2011 WL 1465883, at *6
 8   (N.D. Cal. Apr. 18, 2011) (pointing that there is a “general preference against denying a
 9   motion for leave to amend based on futility); Allen v. Bayshore Mall, 12-cv-02368-JST,
10   2013 WL 6441504, at *5 (N.D. Cal. Dec. 9, 2013) (“The merits or facts of a controversy
11   are not properly decided in a motion for leave to amend and should instead be attacked by
12   a motion to dismiss for failure to state a claim or for summary judgment.”). Courts have
13   liberally construed the standard for leave to amend on the basis that parties’ arguments
14   are better developed through a motion to dismiss. And when the parties’ arguments are
15   more completely formed, Courts are better able to rule on the sufficiency of the
16   allegations presented. This Court surmises that denial of leave to amend is even more
17   remarkable and aberrant when Plaintiff has never before sought leave and has filed only
18   his first iteration of the operative Complaint.
19         Defendants proffer that leave to amend should be denied on futility grounds
20   because Plaintiff’s amendment – and initial pleading – alleges facts that circumvents the
21   Rooker-Feldman Doctrine. In addition, Defendant offers that the Court lacks personal
22   jurisdiction and that Plaintiff’s claims are fail as futile because option holders are owed
23   no fiduciary duty. Upon evaluation, the Court finds that Rooker-Feldman is not
24   appropriately broached in the context of the instant motion and the issues of personal
25   jurisdiction and fiduciary duty to option holders are better-suited to a motion to dismiss
26   than the instant motion for leave to file an amended complaint.
27         Here, analysis under Rooker-Feldman is more appropriately conducted upon a
28   motion to dismiss. The Rooker-Feldman doctrine holds that direct challenge to a state

                                                   5
                                                                               3:18-cv-02856-GPC-MSB
 1   court’s judgement in a federal district court is a de facto appeal and is therefore
 2   impermissible. To invoke Rooker-Feldman, “a plaintiff must seek not only to set aside a
 3   state court judgment; he or she must also allege a legal error by the state court as the basis
 4   for that relief.” Kougasian v. TMSL, Inc., 359 F.3d 1136, 1140 (9th Cir. 2004). Such
 5   analysis, which would require this Court to undergo an in-depth examination of the
 6   merits of Plaintiff’s claims, would be better suited in the context of a motion to dismiss
 7   an amended complaint. This is consistent with this Court’s previous decision in St. Jon v.
 8   Tatro, where this Court applied Rooker-Feldman to adjudicate claims under a motion to
 9   dismiss. St. Jon, No.: 15-CV-2552 GPC (JLB), 2016 WL 1162678 (S.D. Cal. 2016).
10   Accordingly, the Court finds that analysis of the claims under Rooker-Feldman at this
11   juncture – in the context of the Plaintiff’s first request for leave to amend – would be
12   premature.
13         Defendants’ questions of personal jurisdiction and fiduciary duty to option holders
14   are also both better suited to a motion to dismiss rather than to the motion at hand.
15   Indeed, the Court notes that Ms. Young’s relies on Morrill v. Scott Fin. Corp., which
16   deals with personal jurisdiction in the context of a motion to dismiss rather than a motion
17   for leave to file an amended complaint. Morrill, 873 F.3d 1136, 1156 (9th Cir. 2017).
18   As such, the Court agrees with Plaintiff that Defendants’ opposition is not the appropriate
19   vehicle for challenging the sufficiency of Plaintiff’s Complaint.
20         For the foregoing reasons, Ligand and Ms. Young have failed to adequately assert
21   that the proposed amendment lacks a cognizable legal basis. In addition, Ligand and Ms.
22   Young’s futility arguments predominantly go to the merits or facts of the allegations.
23   Those arguments are better attacked by a motion to dismiss after the filing of an amended
24   complaint. As such, the Court finds that Defendants’ futility arguments alone are
25   premature and insufficient to deny leave to demand.
26             D. Prejudice to Opposing Parties
27         Courts have typically found that the “prejudice factor” under Rule 15 “carries the
28   greatest weight.” Eminence Capital, L.L.C., 316 F.3d at 1052. Under Ninth Circuit

                                                   6
                                                                               3:18-cv-02856-GPC-MSB
 1   precedent, substantial prejudice exists when the claims sought to be added “would have
 2   greatly altered the nature of the litigation and would have required defendants to have
 3   undertaken, at a late hour, an entirely new course of defense.” SAES Getters S.p.A. v.
 4   Aeronex, Inc., 219 F. Supp. 2d 1081, 1086 (S.D. Cal. 2002). But “neither delay resulting
 5   from the proposed amendment nor the prospect of additional discovery needed by the
 6   non-moving party in itself constitutes a sufficient showing of prejudice.” Stearns v.
 7   Select Comfort Retail Corp., 763 F. Supp. 2d 1128, 1158 (N.D. Cal. 2010). Moreover, it
 8   is important to note that “litigation expenses alone do not equal prejudice.” Clark v.
 9   Citizens of Humanity, LLC, 97 F. Supp. 3d 1199, 1209 (S.D. Cal. 2015). See also
10   Nissou-Rabban v. Capital One Bank (USA), N.A., 285 F. Supp. 3d 1136, 1145 (S.D. Cal.
11   2018) (opining that the “expenditure of additional monies or time do not constitute undue
12   prejudice). In addition, Courts have often held that no prejudice exists when motion for
13   leave to amend is brought “at an early stage in the proceedings.” See SAP AG. V. i2
14   Techs., Inc., 250 F.R.D. 472, 474 (N.D. Cal. 2008).
15         The present litigation is at early stage. The Plaintiff filed his initial complaint in
16   late December of 2018. He has not previously amended his initial Complaint and the
17   present motion is his first request to do so. As it stands, the Court finds that the proposed
18   amendments will not prejudice the parties but rather may enhance their understanding of
19   all the relevant facts of the case. As contemplated in Stearns and Clark, Plaintiffs’
20   concerns about delay and costs alone do not establish a sufficient showing of prejudice.
21   And at this stage, the Court finds Defendants’ arguments against amendment appear to be
22   based on speculative grounds that have been struck down in other cases before the Court.
23   All in all, the proposed amendment does not resemble the sort of “radical shift in
24   direction … tenuous nature, and the inordinate delay” that the Ninth Circuit has found
25   prejudicial. Morongo Band of Mission Indians v. Rose, 893 F.2d 1074, 1079 (9th Cir.
26   1990). Accordingly, the Court concludes that Defendants have not bore their burden of
27   showing that granting leave to amend will result in prejudice.
28

                                                   7
                                                                                3:18-cv-02856-GPC-MSB
 1            E. Conclusion
 2         For the forgoing reasons, IT IS HEREBY ORDERED that:
 3            1) Plaintiff’s Motion for Leave to File First Amended Complaint, ECF No. 17,
 4                is GRANTED;
 5            2) Defendant Ligand’s Motion to Dismiss Plaintiff’s Complaint, ECF No. 11,
 6                is DENIED AS MOOT;
 7            3) Defendant Carla Young’s Motion to Dismiss Plaintiff’s Complaint, ECF No.
 8                6, is DENIED AS MOOT; and
 9            4) Plaintiff Brian Lundstrom’s Ex Parte Motion for Order Modifying Briefing
10                Schedule on the Pending Motions to Dismiss, ECF No. 34, is DENIED AS
11                MOOT.
12            5) Defendant Carla Young’s Motion for Sanctions, ECF No. 22, is DENIED
13                AS MOOT.
14         Accordingly, Plaintiff must file a first amended complaint in the above-entitled
15   action within 20 days from the date of entry of this order.
16   Dated: June 3, 2019
17
18
19
20
21
22
23
24
25
26
27
28

                                                  8
                                                                            3:18-cv-02856-GPC-MSB
